Citation Nr: 0030126	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for a dental condition for 
VA compensation purposes or for the purpose of obtaining VA 
outpatient dental treatment.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied service 
connection for dental disease.


FINDINGS OF FACT


1.  Service connection is not in effect for any of the 
veteran's disabilities. 

2.  A dental condition for VA compensation purposes was not 
present in service or demonstrated after service.

3.  The veteran does not have a dental condition due to 
trauma or combat in service; he was not a prisoner of war 
while in service; he is not participating in a rehabilitation 
program under 38 U.S.C.A. Chapter 31; and he does not have a 
dental condition that is complicating VA authorized treatment 
for a medical condition.


CONCLUSION OF LAW


A chronic dental condition for VA compensation purposes was 
not incurred in or aggravated by active service; and service 
connection for a dental condition, including periodontal 
disease, for VA outpatient dental treatment is not warranted.  
38 U.S.C.A. § 1110, 1712; 38 C.F.R. §§ 3.303, 3.381, 3.382, 
effective prior to and as of June 8, 1999.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1966 to June 1970.

A DD Form 214 shows that the veteran was awarded various 
medals, including the National Defense Service Medal, the 
Vietnam Service Medal, and the Republic of Vietnam Campaign 
Medal.  None of the medals awarded to the veteran denote 
combat participation and service documents do not indicate 
that the veteran was a prisoner of war (POW).

Service medical and dental records do not show that the 
veteran sustained dental trauma while in service.  The 
service dental records reveal that the veteran received 
routine dental treatment.

A VA Form 10-7131 dated in November 1970 shows that the 
veteran submitted an application for dental treatment at the 
VA medical facility in Wilkes Barre, Pennsylvania, in October 
1970.

Private dental reports show that the veteran was treated for 
various dental conditions in the 1980's and 1990's.  A report 
of the veteran's treatment in December 1982 notes that he had 
gingival surgery for pyorrhea 10 years ago.  These records 
show that the veteran had dental infections and extractions 
of a few teeth in the 1980's and 1990's.

In November 1997, the RO asked the VA medical facility in 
Wilkes Barre, Pennsylvania, to furnish reports of the 
veteran's outpatient treatment since December 1970.  In 
January 1998, the medical facility advised the RO that they 
had no records of the veteran's treatment.

A statement was received from the veteran's wife in August 
1998.  This statement is to the effect that the veteran was 
given authorization for VA outpatient dental treatment 
shortly after service and that he was provided dental surgery 
by a private dentist at that time.  She stated that the 
veteran had some structural defect of the bones due to the 
dental condition that required surgery that caused him to 
continue having dental infections and losing teeth.

A review of the record shows that service connection has not 
been granted for any of the veteran's disabilities.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him in the development of his 
claim for service connection for a dental condition.  The 
Board notes that reports of his VA authorized dental 
treatment shortly after service are not of record, but the 
evidence indicates that he had surgery for periodontal 
disease at that time and that the records are not available.  
Since the treatment was for periodontal disease, is not a 
disability for VA compensation purposes, the Board finds that 
this evidence is not required to fairly adjudicate the 
veteran's claim.  Nor has a VA dental examination been 
provided for the veteran because there is no reasonable 
possibility of a valid claim for service connection for a 
dental condition for VA compensation purposes or for VA 
outpatient dental treatment for the reasons noted below.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The evidence indicates that the veteran is requesting service 
connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment.  A claim for 
service connection for a dental disorder raises a claim for 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition provided 
that they apply for treatment within a certain time after 
service (Class II-eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from combat wound or other service trauma (Class II(a)-
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III or adjunct 
eligibility); those whose service-connected disabilities are 
rated as 100 percent disabling (Class IV-eligibility); those 
who are participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 (Class V-eligibility); and those who 
have a dental condition that is complicating authorized 
treatment for a medical condition (Class VI-eligibility).  
38 U.S.C.A. § 1712(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 17.161 (1999).

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (noted above); 38 C.F.R. §§ 3.381, 3.382, 17.161 
(noted above).  The significance of finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides perpetual dental treatment for dental conditions due 
to service trauma, whereas, other dental conditions related 
to service are typically subject to the limitations of one-
time treatment and timely application after service.  
38 C.F.R. § 17.161.  

The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided by 38 C.F.R. § 17.161.  Generally, the 
furnishing of treatment or prosthesis for noncompensable 
dental conditions during service will not be considered per 
se as aggravation of a dental condition shown to have existed 
prior to entrance into active service.  Service connection by 
aggravation will be conceded in such teeth, carious 
restorable at entry into service, whether or not filled, but 
which necessitate extraction after the expiration of a 
reasonable time after entry into service.  38 C.F.R. 
§ 3.381(b).  The provisions of 38 C.F.R. § 3.381 were revised 
and the provisions of 38 C.F.R. § 3.382 removed, effective as 
of June 8, 1999, to clarify requirements for service 
connection of dental conditions and provides that VA will 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  64 Fed. Reg. 30392-30393 (June 8, 1999).  
When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

The service medical and service dental records do not show 
the presence of any dental condition which is recognized as a 
disability for VA compensation purposes.  Nor do the post-
service dental records reveal the presence of such a 
condition.  The evidence indicates that the veteran has 
dental problems due to gingivitis or periodontal disease, 
which are dental conditions for VA outpatient treatment 
purposes only under the above-noted statutory and regulatory 
criteria.

A private medical report of the veteran's treatment in 1982 
indicates that he had gingival surgery for pyorrhea around 
1972 and this report is consistent with the statement from 
the veteran's wife indicating that the veteran was authorized 
VA outpatient treatment shortly after service.  Since the 
veteran was provided Class I dental treatment, he is no 
longer entitled to outpatient dental treatment on this basis.

The evidence does not show that service connection has been 
granted for any of the veteran's disabilities.  Nor does the 
evidence reveal that the veteran sustained dental trauma in 
service, that he sustained a dental condition in combat with 
the enemy, that he was a POW or that a he has a dental 
condition that is affecting VA authorized treatment for a 
medical condition.  Nor does the evidence indicate that the 
veteran is participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31.

After consideration of all the evidence, the Board finds that 
a dental condition for VA compensation purposes was not 
present in service or demonstrated after service.  Nor does 
the evidence indicate that the veteran is entitled to VA 
outpatient treatment on any basis.  Hence, the preponderance 
of the evidence is against the claim for service connection 
for a dental condition for VA compensation purposes or for VA 
outpatient dental treatment, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a dental condition for VA compensation 
purposes or for VA outpatient dental treatment is denied.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

